Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed April 23, 2020. Claims 2-56 have been canceled. Claim 1 is pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 16/292,136, filed March 4, 2019, which claims the benefit of prior-filed U.S. Patent Application No. 15/441,197, filed February 23, 2017, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/298,777, filed February 23, 2016 under 35 U.S.C. 119(e), is acknowledged.
Specification (Abstract)
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention that are new to the art to which the invention pertains. If the invention is a method, the abstract should summarize the key requisite active steps. If the invention is a composition, the abstract should summarize the key requisite ingredients.  
2. Since the invention pertains to a method of treating opioid dependence and/or pain, and since the sustained-release buprenorphine microsphere formulation being administered appears to be a key novel aspect of the invention, the abstract should summarize the key requisite active steps of the method, and the key requisite constituent elements of the buprenorphine microsphere formulation.

4. Applicant is advised, however, to avoid referring to purported merits or speculative applications of the invention and comparing the invention with the prior art. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to for improper English grammatical form, for at least the following reasons:
1. There appears to be an extraneous comma between “comprising” and “administering”; and an extraneous colon between “comprises” and “buprenorphione”.
2. The comma in the expression “formulation, wherein” should be a semicolon.
3. There appears to be a missing “and” between the comma and the expression “wherein the plasma concentration does not exceed 10 ng/ml”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a MW of 24,000-38,000”, which renders the claim indefinite for at least the following reasons:
1. The acronym “MW” is not defined by the claim. Claims should stand alone to define the invention, and should not rely on the specification or the drawings to give them meaning. Applicant is advised to recite the formal name for the corresponding acronym and then subsequently the acronym may be employed. 
2. The MW units are not properly specified. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claim. For example, is the recited MW range of “24,000-38,000” in units of Da, kDa, kg/mol, or some other unit. 
Claim 1 stipulates in a wherein clause that “the plasma concentration does not exceed 10 ng/ml in the 12 hours after administration”, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain which entity’s concentration corresponds to “the plasma concentration” thus specified. For example, does “the plasma concentration” refer to the concentration of e.g. buprenorphine microspheres, to e.g. buprenorphine compound, or, since the claim does not necessarily require the PLGA to be a constituent of the buprenorphine microspheres, to e.g. PLGA or to e.g. the combination of both the buprenorphine element and the PLGA element.
***For examination at this time, the plasma concentration is presumed to be that of the buprenorphine. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richey et al. (U.S. Patent Application Pub. No. 2014/0271869).
Applicant Claims
Applicant claims a method for treating opioid dependence and/or pain in a subject comprising administering to said subject a therapeutically effective amount of a sustained-release buprenorphine microsphere formulation comprising buprenorphine and poly(D,L-lactide-co-glycolide) having MW 24,000-38,000; wherein the plasma concentration does not exceed 10 mg/ml in the 12 hours after administration. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Richey et al. disclose a method for treating narcotics addiction and/or pain in a subject comprising administering to said subject via injection a therapeutically effective amount of a sustained-release buprenorphine microsphere formulation comprising e.g. 100 mg/kg buprenorphine; poly(D,L-lactide-co-glycolide), e.g. RG503H from Evonik (i.e. having MW 24,000-38,000); and polyvinyl alcohol; wherein the microspheres are e.g. 25-45 µm in diameter, and wherein the buprenorphine plasma concentration in the subject can reach a therapeutic level within 6 hours after administration and remain at a therapeutic level for up to about two months (i.e. 60 days), can be formulated so that the buprenorphine plasma concentration in the subject (i.e. including the initial burst) does not exceed 10 ng/ml and does not vary by more than 7.5 ng/ml in the 12 hours after 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Richey et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Richey et al. disclosure is sufficient to render the instantly claimed subject matter prima facie obvious under 35 USC 103.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Richey et al., outlined supra, to devise Applicant's presently claimed method. 
Richey et al. disclose a method to treat narcotics addiction and/or to manage pain in a subject comprising administering to said subject via injection a therapeutically effective amount of a sustained-release buprenorphine microsphere formulation comprising e.g. 100 mg/kg buprenorphine; poly(D,L-lactide-co-glycolide), e.g. RG503H from Evonik (i.e. having MW 24,000-38,000); and polyvinyl alcohol; wherein the microspheres are e.g. 25-45 µm in diameter. Since Richey et al. disclose that their method achieves a therapeutic buprenorphine plasma concentration in the subject within 6 hours after administration and that this therapeutic level is sustained for up to about two months (i.e. 60 days); and since Richey et al. disclose that their formulation et al. formulation as prescribed therein, with the reasonable expectation that the plasma concentration will not exceed 10 ng/ml in the 12 hours after administration to thus effectively treat narcotics addiction and/or treat pain while minimizing potential side effects. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617